Citation Nr: 0534884	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-11 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a higher (compensable) rating from December 6, 
2001, for a low back disability, on appeal from the original 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which granted service connection for a 
low back disability and assigned the following staged 
ratings:  20 percent from January 1, 2001, and zero percent 
from December 6, 2001.  The veteran has only appealed the 
noncompensable rating, seeking a higher (compensable) rating 
for the period beginning on December 6, 2001.

The Board remanded this case in April 2004 for additional 
development.  The agency of original jurisdiction (AOJ) has 
completed the requested development, to the extent made 
feasible by the veteran, and has returned the case to the 
Board for appellate disposition.

In his Appellant's Post-Remand Brief of October 2005, the 
veteran's representative argued that this appeal arises from 
a rating decision that reduced the rating for the veteran's 
service-connected back disorder from 20 percent to zero 
percent.  He further stated that the veteran had taken 
"exception to this reduction of benefits" in his notice of 
disagreement and that, "yet, the AOJ issued a statement of 
the case as to increased compensation versus the issue of the 
propriety of the reduction as indicated via the veteran in 
the notice of disagreement, liberally construed."

The veteran's representative further stated in his brief that 
the rating decision on appeal, as well as the statement of 
the case, had failed to address the question of the propriety 
of the reduction of the veteran's rating, and accordingly 
asked that the case be remanded to request a statement of the 
case addressing the matter of the propriety of the reduction, 
insofar as "the record as it stands currently is inadequate 
for rendering a fully informed decision as to the claims 
presented on appeal."  He also pointed out the need for VA 
to address the matter of staged ratings, as contemplated 
under Fenderson v. West, 12 Vet. App. 119 (1999), which "the 
AOJ never even considered."

The May 2002 rating decision granted service connection and 
assigned two staged ratings, the first one a rating of 20 
percent, and the second one a rating of zero percent, 
effective from December 6, 2001.  That rating decision did 
not reduce a rating already in effect, but assigned staged 
ratings.  

This decision, like those of the AOJs, considers the 
propriety of the staged ratings.


FINDINGS OF FACT

1.  The veteran failed to report for a VA medical examination 
scheduled on January 19, 2005, and which was necessary to 
evaluate his claim, and he has not alleged, nor shown, good 
cause for failing to report for the examination.

2.  The current record does not show disc disease, neurologic 
impairment, limitation of motion, muscle spasm, or arthritis 
involving the thoracolumbar spine at any time since December 
6, 2001.


CONCLUSION OF LAW

The criteria for a higher (compensable) rating for a low back 
disability have not been met at any time since December 6, 
2001, for a low back disability is denied.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5295 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The AOJs provided the veteran with a rating decision, 
statement of the case, and supplemental statement of the case 
that discussed the rating criteria and how the evidence 
failed to show that the veteran qualified for a compensable 
evaluation under those criteria.  The statement of the case 
discussed old criteria for rating back disabilities, while 
the supplemental statement of the case discussed the new 
rating criteria.

The AOJs sent the veteran letters dated in May and July 2004, 
that told him what evidence VA would undertake to obtain and 
what evidence he was responsible for obtaining.  The letters 
thus complied with the second and third notice elements.  The 
May 2004 letter also told him to advise the AOJ of any 
evidence or information that he thought would support the 
claim, and that if the evidence was in his possession he send 
it to the AOJ.  The letter, thus, complied with the fourth 
notice element.

Although the VCAA notice was provided after the initial 
adverse decision, such delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Neither the veteran nor the record suggests 
that there was any prejudice from the delayed notice.  He did 
not report or submit additional evidence after the VCAA 
notice, and if he had, the claim would have been adjudicated 
on a de novo basis by the AOJ.

VA has also complied with its duty to assist the veteran in 
developing his claim.  It attempted, on more than one 
occasion, to obtain records of treatment reported by a 
private chiropractor.  The chiropractor failed to respond, 
and the veteran was advised of this failure.  There were no 
other identified treatment records during the period at issue 
in this appeal.

The AOJ attempted to schedule a necessary examination.  The 
letter notifying the veteran of the examination is of record, 
and it shows that he was advised of the importance of the 
examination and the need to provide good cause for failing to 
report for the examination.  Because the veteran failed to 
report for the examination and did not respond to a letter 
asking him if he would report for a future examination, there 
is no reasonable possibility that further assistance would 
assist him in substantiating the claim.  38 U.S.C.A. 
§ 5103A(2).  

VA regulations provide that where a veteran fails without 
good cause to report for a necessary examination scheduled in 
conjunction with an original claim, the claim will be rated 
on the basis of the evidence of record.  A new examination 
was needed given the time since the last examination, and to 
evaluate the disability in accordance

Rating Criteria

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities. 38 C.F.R. § 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2005). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

Throughout the period at issue in this appeal the disability 
has been evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.71(a) Diagnostic Code 5295 (2002).  That code 
provides a noncompensable rating where there are slight 
subjective complaint only.  A 10 percent rating is provided 
when the disability is manifested by characteristic pain on 
motion.  A 20 percent evaluation is provided when there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation is provided for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint space 
or some of the above with abnormal mobility on forced motion.

VA altered the criteria for rating back disabilities twice 
during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2003).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 
4.2, 4.6 (2003).  

The newest rating criteria, effective September 26, 2003, 
provide for rating the veteran's low back disability under 
criteria contained in the General Rating Formula for Diseases 
and Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
68 Fed. Reg. 51,456-7 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2005)).

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  Of 
course, the General Rating Formula provided new criteria for 
rating the orthopedic component of intervertebral disc 
disease.

Analysis

The relevant medical evidence consists of a statement dated 
December 6, 2001, from Ken DiGiorgio, D.C., and the report of 
a VA examination in August 2002.  

Dr. DiGiorgio reported that while the veteran had been seen 
on 12 occasions for chiropractic treatment, that initial 
findings had included positive straight leg raising, 
significant pain, and a suspicion of mild L4 disc protrusion; 
but that when last seen the veteran reported no back or 
radiating pain.

The VA examination revealed essentially no abnormality.  The 
veteran reported "off and on" stiffness and soreness in the 
back.  The veteran had a normal gait, and no abnormal weight 
bearing.  There was no evidence of radiating pain or 
radiculopathy, muscle spasm.  The veteran could flex forward 
to 95 degrees, extend to 35 degrees, flex laterally to 40 
degrees, bilaterally; and rotate laterally 35 degrees, 
bilaterally.  There was no evidence of pain, weakness, lack 
of endurance, or incoordination.  Neurologic and X-ray 
examinations were normal.

These findings show that characteristic pain has not been 
demonstrated during the period beginning on December 6, 2001.  
The evidence is thus against the grant of a compensable 
evaluation under the old rating criteria contained in 
Diagnostic Code 5295.

The private chiropractor did not report any limitation of 
motion, and the ranges of motion reported on the VA 
examination were at least at the levels of normal motion 
defined in the new rating criteria.  These ranges of motion 
were not further limited by functional factors. 

Accordingly, the evidence is against a finding of mild 
limitation of motion under the old provisions of Diagnostic 
Code 5292, or of a compensable level of limitation under the 
new General Rating Formula.  

The VA examiner also found no neurologic impairment, and the 
private chiropractor reported no such impairment on or after 
December 6, 2001.  The evidence is also, therefore, against a 
separate evaluation on the basis of a neurologic disability 
or one based on disc disease.

The veteran has submitted statements reporting a somewhat 
higher level of symptomatology, including pain and 
"tingles" in his lower extremities.  These reports have not 
been confirmed on objective examinations.  They are less 
probative than the findings of medical professionals.

There is no evidence of a higher level of disability during 
any part of the period beginning on December 6, 2001.  Staged 
ratings are thus not warranted.  Fenderson v. West, 12 Vet 
App 119 (1999).

Accordingly, the veteran's disability has not met or 
approximated the criteria for a compensable evaluation.  
38 C.F.R. §§ 4.7, 4.21 (2005).  For these reasons the Board 
finds that the evidence is against the grant of a compensable 
evaluation for the low back disability during the period 
beginning December 6, 2001.  The doctrine of reasonable doubt 
is not for application, and the claim is denied.




							(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to a higher (compensable) rating 
from December 6, 2001, for a low back disability, on appeal 
from the original grant of service connection, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


